MEMORANDUM**
Nicolas Lopez, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals summarily affirming an immigration judge’s (“IJ”) denial of his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo constitutional claims, Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001), and we deny the petition for review.
Lopez contends that the IJ violated his right to equal protection by not allowing him to apply for suspension of deportation, which does not require showing “exceptional and extremely unusual” hardship to a qualifying relative. This contention is unpersuasive because Lopez was served with the notice to appear in 2001, when suspension of deportation relief was no longer available. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir.2003). Accordingly, Lopez’s equal protection contention fails. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.